DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 17-31 and 37) in the reply filed on 11/25/20 is acknowledged.
Claims 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spline curve comprising multiple polynomials that are composed piecewise as mentioned in claim 19, lines 1-2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 37 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim as stated in claim 37, line 1, "according to claim 17, any of the preceding claims".  See MPEP § 608.01(n).  Accordingly, for examination purposes, it has been assumed that claim 37 depends only on claim 17. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-31 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 5, applicant states the term “at least”. The term “at least” is a term which renders the claim indefinite as it is unclear if the ensuing limitations are definitely a part of the claim limitations or not – thus rendering the claim indefinite. 
In claim 17, line 5, applicant states the term “in particular”. The term “in particular” is a term which renders the claim indefinite as it is unclear if the ensuing limitations are definitely a part of the claim limitations or not – thus rendering the claim indefinite. 

In claim 21, line 5, applicant states “a root form diameter (dFf)”. It is unclear whether the term within the brackets is definitely a part of the claim limitations or not. Applicant is advised to remove “(dFf)”. 
In claim 21, line 7, applicant states “multiple equidistant angles (ϕi)”. It is unclear whether the term within the brackets is definitely a part of the claim limitations or not. Applicant is advised to remove “(ϕi)”.
In claim 21, line 8, applicant states “the angles (ϕi)”. It is unclear whether the term within the brackets is definitely a part of the claim limitations or not. Applicant is advised to remove “(ϕi)”.
In claim 21, lines 8-9, applicant states “a radial distance (ri)”. It is unclear whether the term within the brackets is definitely a part of the claim limitations or not. Applicant is advised to remove “(ri)”. 
In claim 24, line 2, applicant states the term “in particular”. The term “in particular” is a term which renders the claim indefinite as it is unclear if the ensuing limitations are definitely a part of the claim limitations or not – thus rendering the claim indefinite. 
In claim 25, line 5, applicant states “parameters (pi)”. It is unclear whether the term within the brackets is definitely a part of the claim limitations or not. Applicant is advised to remove “(pi)”. 
In claim 27, line 2, applicant states the term “in particular”. The term “in particular” is a term which renders the claim indefinite as it is unclear if the ensuing limitations are definitely a part of the claim limitations or not – thus rendering the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-21, 27-31, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (U.S. Pub. No. 2016/0010739 A1). 
Regarding claim 17, Schneider discloses (Figures 1-5) a method for producing a toothing (2) with multiple teeth (2) of a gear element ([0008-0009][0027]).
It is noted that the claim 17, lines 1-2, “for a gas turbine engine” is an intended use and/or functional limitation. Therefore, all that is necessary to meet the limitation is that the prior art’s gear element is capable of performing the functions of a gear element of a gas turbine engine. See MPEP 2173.05(g). 
Schneider’s aforementioned gear element is indeed a part of “a hobbed tooth gearwheel” ([0008]) and such a gearwheel is indeed capable of performing the functions of a gear element of a gas turbine engine. 
Moreover, Schneider’s method further comprises the following steps: 
predefining a tooth root shape (1) that defines a shape of the toothing (2) in the area of tooth roots of adjacent teeth (2)(Figure 1)([0037]), wherein the tooth root shape (1) is described by a spline curve (4) at least in certain sections (see Figure 1)([0038][0041]), in particular completely; and forming the toothing (2) with the tooth root shape (1)(see Figure 1).
Regarding claim 18, Schneider discloses (Figures 1-3) that the spline curve (4) is a B-spline curve (4). 
Regarding claim 19, Schneider discloses (Figures 1-3) that the spline curve (4) comprises multiple polynomials that are composed piecewise. 
Regarding claim 20, Schneider discloses (Figures 1-5) that the aforementioned toothing (2) is a spur gear toothing (2) ([0031]). 
Regarding claim 21, Schneider discloses (see annotated Figure 2 below) that the aforementioned spline curve (4) has a parameter set with multiple parameters, wherein the parameters of the parameter set of the spline curve (4) are respectively defined in a polar coordinate as follows: 
constructing a center point (M) of a connecting line (the dotted line as seen in annotated Figure 2 below) wherein the spline curve (4) has a parameter set with multiple parameters, wherein the parameters of the parameter set of the spline curve (4) are respectively defined in polar coordinates as follows:
constructing a center point (M) of a connecting line between facing flanks of adjacent teeth (2) at the height of a root form diameter of the toothing (2) (see annotated Figure 2 below);
dividing the semicircle that is facing the tooth root shape (1) about the center point (M) in multiple equidistant angles (ϕi)(see annotated Figure 2 below); and
defining of the parameters by respectively one of the angles (ϕi) and a radial distance (ri) to the center point (M)(see annotated Figure 2 below).


    PNG
    media_image1.png
    522
    601
    media_image1.png
    Greyscale

Regarding claims 27 and 28, Schneider discloses (Figure 2) that the aforementioned spline curve (4) of the tooth root shape (1) has at least seven (an uneven number) control points: P0, P1, P2, P3 and Q0, Q1, Q2 ([0046]).
Regarding claim 29, Schneider discloses (Figure 1) that the spline curve (4) of the tooth root shape (1) is an interpolating spline curve (4). 
Regarding claim 30, Schneider discloses (Figure 2) that the spline curve (4) of the tooth root shape (1) is a non-interpolating spline curve (4) and is determined by the aforementioned control points (P0, P1, P2, P3 and Q0, Q1, Q2). 
Regarding claim 31, Schneider’s forming of the toothing (2) inherently requires the forming of the toothing (2) by providing a workpiece and a cutting machining of the workpiece. 
Regarding claim 37, Schneider discloses (Figure 1) that the spline curve (4) of the tooth root shape (1) is defined individually for different cross sections of the gear leading to an axially variable tooth root surface (note the different diameters as seen in Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (U.S. Pub. No. 2016/0010739 A1).
Regarding claim 22, as mentioned above, Schneider discloses most of the elements of the predefining of the tooth root shape (1) via the use of the aforementioned parameters: the multiple equidistant angles (ϕi) and the radial distance (ri) to the center point (M). However, Schneider is silent regarding the optimizing of such parameters.  
The aforementioned parameters including the multiple equidistant angles (ϕi) and the radial distance (ri) to the center point (M) can indeed be recognized as result-effective variables, i.e., variables which achieve  recognized results, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). Moreover, these parameters may indeed be varied and changed to a desired optimal dimension, wherein such a dimension is considered appropriate depending on and variable upon the machining application and/or process required.
i) and the radial distance (ri) to the center point (M)), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, Schneider as modified above discloses that optimizing the above-mentioned parameters defines a perturbation curve (6) described by a parameter set (Figure 1), wherein the parameters of the parameter set (the multiple equidistant angles (ϕi) and the radial distance (ri) to the center point (M)) of the spline curve (4) are indeed determined by the perturbation curve (6). 
Regarding claim 24, Schneider discloses (Figure 1) that the perturbation curve (6) is a B-spline curve (6)(see Figure 1). 
Regarding claim 25, Schneider discloses (Figure 1) that the number of parameters (pi) of the perturbation curve is smaller than the number of parameters of the spline curve (4) of the tooth root shape (1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        3/23/21

/Alan Snyder/Primary Examiner, Art Unit 3722